DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2018/045966, filed on 12/13/2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first motion conversion mechanism” and “a second motion conversion mechanism” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the first rotation transmission member and the second rotation transmission member are configured to be able to directly transmit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim limitations “a driving means for simultaneously driving” and “the first rotation transmission member and the second rotation transmission member are configured to be able to directly transmit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mean” and “member” coupled with functional language “for driving” and “are configured to be able to transmit” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 2 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “driving means” meaning “electric motor” discloses in para. [0046] and “first rotation transmission member and the second rotation transmission member” meaning “spur gear” discloses in para. [0040] and [0043]. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Koji JP (2007160335) hereinafter Koji in view of Takeji JP (2016211666) hereinafter Takeji.
Regarding claim 1,
Koji discloses a billet supply system (fig.1 and 3) having 
a billet loader (BL) carrying a billet (B) in parallel with a billet holding part (C) in a container (5) of an extrusion press (fig.7-8) and making the billet loader move back and forth (see fig.1 and 3) between a supply position of the billet and an extrusion center of an extrusion stem (6) of the extrusion press (see fig.8a), the billet supply system (fig.1 and 3) comprising: 
a base (10) arranged separated from the extrusion center to enable placement of the billet (B) on the billet loader (BL) at the supply position (fig.3 shows the supply position); 
a first frame (21) guided and supported by the base (10) to be able to advance and retract (see fig 1 and 3) with respect to the extrusion center side (see fig.8 all); 
Koji does not disclose a first motion conversion mechanism including a first ball screw shaft and a first ball nut screwed with the first ball screw shaft and making the first frame advance and retract with respect to the base; a second frame guided and supported by the first frame to be able to advance and retract with respect to the extrusion center side and at which the billet loader is arranged at the extrusion center side end; a second motion conversion mechanism including a second ball screw shaft and a second ball nut screwed with the second ball screw shaft and making the second frame advance and retract with respect to the first frame; a common support member fixed to the first frame on which either of the first ball screw shaft and the first ball nut and either of the 
the other of the second ball screw shaft and the second ball nut is fixed to the second frame to be unable to rotate, and the driving means being used to make the first frame and the second frame simultaneously advance and retract with respect to the base to and from the extrusion center side.
Koji and Takeji disclose both art are concerned of a similar problem (i.e. billet supply system for extrusion press).

    PNG
    media_image1.png
    356
    566
    media_image1.png
    Greyscale

Takeji, in a similar art, teaches a billet supply system for extrusion press [0030] having a base (see fig.3) arranged separated from the extrusion center to enable placement of the billet on the billet loader at the supply position (see fig 3-4); 

a first motion conversion mechanism (211-212) including a first ball screw shaft (211) and a first ball nut (212) screwed with the first ball screw shaft (211) and making the first frame (see fig.3) advance and retract with respect to the base (see fig.3); 
a second frame (227) guided and supported by the first frame (see fig.3) to be able to advance and retract with respect to the extrusion center side and at which the billet loader is arranged at the extrusion center side end; 
a second motion conversion mechanism (214-215) including a second ball screw shaft (214) and a second ball nut (215) screwed with the second ball screw shaft (214) and making the second frame (227) advance and retract with respect to the first frame (see fig.3); 
a common support member (117) fixed to the first frame (see fig.3) on which either of the first ball screw shaft (211) and the first ball nut (212) and either of the second ball screw shaft (214) and the second ball nut (215) are rotatably supported; and 
a driving means (102,202) for simultaneously driving rotation of either of the first ball screw shaft (211) and the first ball nut (212) and either of the second ball screw shaft (214) and the second ball nut (215) rotatably supported by the common support member (117) through a transmission member (see fig.3), 
wherein the other of the first ball screw shaft (211) and the first ball nut (212) is fixed to the base (see fig.3) to be unable to rotate (the base does not rotate), 
the other of the second ball screw shaft (214) and the second ball nut (215) is fixed to the second frame (227) to be unable to rotate (the second frame does not rotate), and 

It would have been obvious to the skilled artisan before the effective filing date to replace the billet supply system of Koji with the arrangement of the billet supply system as taught by Takeji to be able to more efficiently supply material to extrusion press (Para.[0002] and [0030]).
Regarding claim 2,
The prior art Koji as modified by Takeji, discloses all limitations in claim 1.
Koji as modified by Takeji, discloses wherein a first rotation transmission member (Takeji, 206) and a second rotation transmission member (Takeji, 207) are arranged at the rotating end parts of the first motion conversion mechanism (Takeji, 211-212) and the second motion conversion mechanism (Takeji, 214-215) at the sides supported rotatably by the common support member (Takeji, 117, see fig.3), and 
the first rotation transmission member (Takeji, 206) and the second rotation transmission member (Takeji, 207) are configured to be able to directly transmit rotational motion of one to the other (Takeji, see fig.3).
Regarding claim 3,
The prior art Koji as modified by Takeji, discloses all limitations in claim 1.
Koji as modified by Takeji, discloses wherein the first ball nut (Takeji, 212) of the first motion conversion mechanism (Takeji, 211-212) is rotatably supported by the common 
Regarding claim 4,
The prior art Koji as modified by Takeji, discloses all limitations in claim 1.
Koji discloses a billet insertion mechanism (see fig.8b) whereby the billet loader (BL) inserts the carried billet (B) in the billet holding part (C) of the container (5) at the extrusion center.

    PNG
    media_image2.png
    434
    320
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 12, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        
/Matthew Katcoff/Primary Examiner, Art Unit 3725